     Case 2:18-cv-03371-FMO-SK Document 62 Filed 04/19/21 Page 1 of 1 Page ID #:1513



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    MICHAEL RILEY, et al., derivatively and )       Case No. CV 18-3371 FMO (SKx)
      on behalf of OSI SYSTEMS, INC.,         )
12                                            )
                         Plaintiffs,          )
13                                            )       ORDER DISMISSING ACTION
                    v.                        )
14                                            )
      DEEPAK CHOPRA, et al.,                  )
15                                            )
                         Defendants.          )
16                                            )

17          Pursuant to Plaintiffs’ Notice of Intent to Not File a Second Amended Complaint (Dkt. 61)

18    and the Court’s Order of March 31, 2021 (Dkt. 60), IT IS ORDERED that the above-captioned

19    action is hereby dismissed without prejudice.

20    Dated this 19th day of April, 2021.

21

22                                                                       /s/
                                                                  Fernando M. Olguin
23                                                           United States District Judge

24

25

26

27

28
